DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
A computing device to permit one or more users to upload a plurality of medical data files in claims 1 and 7,
an encryption module to encrypt the uploaded plurality of medical data files in claims 1, 7,
encrypting, via an encryption module, the plurality of medical data files in claim 14,
a verification module to verify the identity of the user in claims 2, 8 and 15 and
a viewing module permits the user to view in claim 5, 7 and 13.

A review of the specification shows that the following appears to be the only description for corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification only discloses, in paragraph [0046], “ FIG. 6 illustrates the system used to validate user identity. The patient enters a username and password and the system checks for the authorization key for the username on the device 100. The key is then decrypted. If the device is not authorized, a login code is required via an email request for the login code. The patient may then submit a username, password and login code. The device then requests registration information for the user, checks the subscription status of the user, and transitions to the main menu interface. The server engine 200 validated the timestamp encrypted key and retrieves the patient email and address from the records. A new login code is generated if the current login code has expired. Next, the updated time-limited login code is emailed. The server engine may also process username, password and login code and if the credentials are valid, return an encrypted session token.” “The computing system 100 is comprised of a standalone computer or mobile computing device, a mainframe computer system, a workstation, a network computer, a desktop computer, a laptop, or the like.”.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
It should be kept in mind that a dependent claim may refer to any preceding independent claim. See 37 CFR 1.75 “(c) One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.”; See MPEP § 608.01(n). 
Claim 15 is objected to because it states that it depends on claim 15. For prior art examination purposes, claim 15 is considered to depend on claim 14, and will be examined accordingly. 
Claim 16 is objected to because it states that it depends on claim 16. For prior art examination purposes, claim 16 is considered to depend on claim 15, and will be examined accordingly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a computing device to permit one or more users to upload a plurality of medical data files;”, in claims 1 and 7 and “uploading, via a computing device in communication with a database via a network, a plurality of medical data files;” in claim 14  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. The specification states in Par. [0029], “Generally, a computing device will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g.,  magnetic, magneto-optical disks, or optical disks; however, a computing device need not have such devices. Moreover, a computing device can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a Global Positioning System (GPS) receiver, or a portable storage device (e.g., a universal serial bus (USB) flash drive). “ which does not describe the structure of the computing device. In particular, the specification states the claimed function of  uploading medical data files is performed using an upload module, there is insufficient description of the algorithm used in the upload module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
an encryption module to encrypt the uploaded plurality of medical data files” in claims 1, 7, and “ encrypting, via an encryption module, the plurality of medical data files” in claim 14, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. The specification states in Par. [0042], “ In step 320, the one or more medical data files are encrypted by an encryption module to allow for the secure transfer of data through the system to the secure database”. Which does not provide sufficient description of the algorithm used in the encryption module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a viewing module permits the user to view...”  in claim 5, 7 and 13, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. The specification describes, in Par. [0043], the algorithm used  in the viewing module, however the structure to allow the user to view the medical files is not described. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 9 recites the limitation "the verification module”.   There is insufficient antecedent basis for this limitation in the claim.
For prior art examination purposes, claim 9 is considered to depend on claim 8, and “the verification module” is considered to be the one recited in claim 8.
Claim 14 recites the limitation "the system comprising” in the preamble.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed functions of the an encryption module, a verification module and  a viewing module. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claims 2-4, 8-12 and 15-17 are also rejected because of their dependency on claims 1, 7 and 14 respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellanos et al. (U.S Patent Application Publication No. 2019/0074094 A1), hereafter Castellanos.

Regarding claim 14, Castellanos discloses a  method for managing medical data (Par. [0040],  The invention is also a method for managing and scheduling medical referrals received by a designated medical center or medical specialist who is a subscriber of the system and who may download, open, and review the medical information shared.), the system comprising:
uploading, via a computing device in communication with a database via a network, a plurality of medical data files (Par. [0028], A central server 128 connected to the network to accommodate the number of medical centers and authorized personnel using the system. In this case, the central server 128 hosts the webpage that is accessible by the computer or smart device through a variety of web browser. The computer or smart device used by the medical center, doctor, patient, or variety of authorized users transmit the patient medical data and patient information (i.e. uploading) through a secure web portal on the webpage. ), (Par. [0020], The system includes a central server 112 electrically connected to a memory module 116, and a user input/output medium which is wirelessly connected to a central server 128. The processor 112 is configured to collect, disseminate, and share a plurality of patient medical data information between a plurality of medical centers over a secure wireless network. The storage system may be any storage system such as local memory, fixed storage disks, remote storage disks, database, or otherwise configured to store secure patient medical data logs, shared medical information, insurance information, and medical center specific IC codes.); 
encrypting, via an encryption module, the plurality of medical data files (Par. [0036], Private health information 204 is transferred to a covered entity 208 and encrypted via encryption module 208. The information 204 is then transferred to the secure server 220 wherein information is encrypted/decrypted using encryption means known in the art. Encryption can be a public/private key having encryption and decryption modules in communication thereto.) and transmitting the plurality of encrypted medical data files to the database (Information is then stored in the private health information database as described hereinabove. ) ;
decrypting at least one of the plurality of medical data files (Par. [0041], At least one user is authenticated and provided with information. Authentication can include an appropriate login credential submitted to the system. The information can be encrypted and decrypted to ensure security thereof. Communication means between the patient, and the medical professional can be provided.) and displaying the at least one of the plurality of medical data files on a user interface of the computing device ( Par. [0042], In reference to FIG. 3, a graphical user interface (GUI) is shown in one embodiment of the invention. Once a user, such as a healthcare professional, administrator, or similar entity accesses their account, the account interface 300 is shown having a variety of selectable interfaces thereon. In one example, selections can include but are not limited to, an office profile 310, doctor list 320, 330, users and roles 340, patients and referrals 350, reports 360, email interface 370, and contact and support 380 selections.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos (U.S Patent Application Publication No. 2019/0074094 A1), in view of Bowen et al.( U.S Patent Application Publication No.  2014/0149139 A1), hereinafter Bowen.

Regarding claim 1, Castellanos discloses A system for managing medical data (Par. [0020], The system includes a central server 123 including a microprocessor 112 electrically connected to a memory module 116, and a user input/output medium which is wirelessly connected to a central server 128. The processor 112 is configured to collect, disseminate, and share a plurality of patient medical data information between a plurality of medical centers over a secure wireless network.), the system comprising: 
a computing device to permit one or more users to upload a plurality of medical data files (Par. [0022], As shown in FIG. 1, the system receives patient data information from an input/output computer medium 120 or smart device which records the patient medical data and stores the patient medical data in a memory module 116 which is electrically connected to a central microprocessor 112.); and
secure server 220 wherein information is encrypted/decrypted using encryption means known in the art. Encryption can be a public/private key having encryption and decryption modules in communication thereto.) and store the plurality of encrypted medical data files in a database (Information is then stored in the private health information database as described hereinabove. ) 
Castellanos discloses a system where a plurality of medical data files can be stored in a database in an encrypted form. Castellanos does not explicitly disclose the read/write access levels of different users  and time stamped keys used to access the database.
However, Bowen teaches the database read/write accessible by the user (Par. [0042], Thus, certain health care providers such as, but not limited to, doctors, patients and hospitals may be provided with two-way access to embodiments of the present subject matter and may thus be allowed to receive and access certain private health information of a patient and/or modify or change certain private health information of a patient. ) , and readable by viewers (Par. [0042], Other providers such as, but not limited to, switching companies, radiology companies, pharmaceutical companies, PBMs, e-script companies, insurance companies, and blood chemistry companies may be provided with only one-way access to embodiments of the present subject matter,) using time stamped keys (Par. [0042], Exemplary security of the information such as private health information may be accomplished by employing security measures comparable to those utilized for access to financial accounts and secure databases including, but not limited to, data encryption, time-limited passwords (i.e. time stamped keys), biometrics, alphanumeric criteria for passwords, pass marks, security questions and know your customer criteria, personal identification numbers, and combinations thereof.).

Regarding claim 2, the combination of Castellanos and Bowen teaches claim 1. Castellanos  further discloses wherein server engine further comprises a verification module to verify the identity of the user (Par. [0032], The system 100 allows the user to log into a secure server 220 which receives and stores patient information 204 from a patient, medical center, medical staff member, doctor, or hospital staff member 132 (i.e., authorized personnel). ).  

Regarding claim 4, The combination of Castellanos and Bowen teaches claim 2. Castellanos discloses a method of authentication using login credentials (Par. [0041]), but does not disclose biometrics as a method of authentication. 
However, Bowen teaches wherein the verification module utilizes biometrics to verify the user (Par. [0042], Exemplary security of the information such as private health information may be accomplished by employing security measures comparable to those utilized for access to financial accounts and secure databases including, but not limited to, data encryption, time-limited passwords (i.e. time stamped keys), biometrics, alphanumeric criteria for passwords, pass marks, security questions and know your customer criteria, personal identification numbers, and combinations thereof.).

Claim 8 is similar to claim 2, and is rejected for the same reasons of obviousness as used for claim 2 above.
Claim 10 is similar to claim 4, and is rejected for the same reasons of obviousness as used for claim 4 above. 
Method claim 15 is drawn to the method of using the corresponding system as claimed in system claim 2. Therefore, method claim 15 corresponds to system claim 2 and is rejected for the same reason of obviousness as used above.
Method claim 17 is drawn to the method of using the corresponding system as claimed in system claim 4. Therefore, method claim 17 corresponds to system claim 4 and is rejected for the same reason of obviousness as used above.
Claims 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos in view of Bowen and further in view of Vazquez et al (U.S Patent No.  9172699 B1), hereafter Vazquez .

Regarding claim 3, The combination of Castellanos and Bowen teaches claim 2. The combination teaches a system for verifying the identity of a user. The combination does not explicitly teach email verification using Login Code. 
However, Vasquez teaches wherein the verification module only allows access from devices authorized through email verification Login Code ( Col. 10, lines 1-7, In some implementations, the server 1030 may require additional levels of authentication to setup or change a master client device. For example, if the server 1030 requires only an utterance to register a normal client device, the server 1030 may require both an utterance and an alphanumeric code transmitted to an email address associated with the user account to establish (e.g., register or change) a master client device.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by the combination of Castellanos and Bowen in Claim 2 by adding the known technique of email verification using Login Code, taught by Vazquez. Doing so will provide the added advantage of combining more than one authentication method to access the system (Bowen, Par. [0042]), making it more secure.

Regarding claim 11, The combination of Castellanos and Bowen teaches claim 10. The combination teaches biometric information used in the verification module. The combination does not teach how the biometric information is captured.
However, Vazquez teaches, wherein the biometric information is captured via a biometric device (Col. 8, lines 42-45, In particular, the mobile credential management application may require the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by the combination of Castellanos and Bowen in claim 10 by incorporating a mobile application into the system to capture biometric data as taught by Vazquez. There are only  finite ways of capturing biometric information and using an application on the user device provides a more convenient way of capturing biometric information, as opposed to, for example, using a separate device to capture the biometric information and send to the user device.
Regarding claim 12, the combination of Castellanos, Bowen and Vazquez teaches claim 11. Vazquez further teaches,  wherein a comparator compares biometric information received via the biometric device and compares the received biometric information to a plurality of stored biometric information stored in a memory module to determine the identity of the user (Col. 9, lines 1-14, When the user utters the phrase into a microphone of the client device 1002, 1004, the application may encode the utterance and transmit data representing the utterance to the server 1030. The server 1030 can then perform speaker recognition on the phrase uttered by the user 1006, 1008 to authenticate the user. For example, the server 1030 can retrieve a voice print associated with the user's account from a memory structure (e.g., a file system or database), and then compare the characteristics of the utterance with the user's voice print.
Claim 5, 6 , 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos in view of Bowen and further in view of  Lacey et al. (U.S Patent Application Publication No.  2017/0140174 A1), hereinafter Lacey.

Regarding claim 5, the combination of Castellanos and Bowen teaches claim 4. The combination teaches a system using biometrics to authenticate a user to access medical data. The combination does not teach a view module to allow a user to view the data for a predetermined time period.
However, Lacey teaches wherein a viewing module permits the user to view one or more of the plurality of medical data files (Par. [0132],  an information packaging/encrypting module 432 for gathering, packaging, and encrypting user information (including but not limited to documents, verification ratings, data extracted from documents, account information) to be sent to or otherwise accessed by (i.e. viewing) a requestor (e.g., a requesting device 108-n), and for sending the information to the requestor; ), for a predetermined time period (Par. [0133], an access management module 434 for determining whether to allow requesting entities to access user information (e.g., based on permissions granted and/or denied by the respective users, time limits imposed by users and/or regulatory agencies, or any other appropriate permissions, limits, criteria, etc.); ).
Lacey, Castellanos and Bowen are analogous references to the claimed invention as they pertain to providing a secure storage and access for medical data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by the combination of Castellanos and Bowen in claim 4 by incorporating a viewing module to the system which permits viewing of medical data for a limited time period, as taught by Lacey. Doing so gives more control to the user by setting a limit on how long an authenticated user can view their medical data, which provides more security to the medical information.
Regarding claim 6, the combination of Castellanos, Bowen and Lacey teaches claim 5. Lacey further teaches, wherein the one or more of the plurality of medical data files are encrypted after the predetermined time period has elapsed (Par. [0187], However, in some implementations, the server 104 encrypts the already-encrypted information again at step (540). This secondary encryption can be used to enable and/or enforce access limits (i.e. predetermined time period) by providing an encryption layer that is controlled by the server 104. For example, as described herein, the requesting device 108-1 may have to receive authorization from the server 104 each time it wants to view the information that it receives, even if the information is stored locally on the requesting device 108-1. Accordingly, the requesting device 108-1 communicates with the server 104 in order to obtain the necessary permissions (and/or decryption keys or codes) (i.e. encrypted after the predetermined time period) before it can access the information.).
Lacey, Castellanos and Bowen are analogous references to the claimed invention as they pertain to providing a secure storage and access for medical data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of taught by Castellanos and Bowen in claim 5 by incorporating a method of encrypting medical data after a predetermined time has elapsed as taught by Lacey. This allows the medical data to stay secured after the user had accessed it for a limited period of time.
Claim 13 is similar to claim 5, and is rejected for the same reasons of obviousness as used for claim 5 above.
Method claim 18 relates to the method of using the system as claimed in system claim 5. Therefore, method claim 18 is rejected for the same reason of obviousness as used above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Castellanos in view of Lacey.

Regarding claim 7, Castellanos discloses A system for managing medical data (Par. [0020], The system includes a central server 123 including a microprocessor 112 electrically connected to a memory module 116, and a user input/output medium which is wirelessly connected to a central server 128. The processor 112 is configured to collect, disseminate, and share a plurality of patient medical data information between a plurality of medical centers over a secure wireless network.), the system comprising: 
a computing device to permit a user to upload a plurality of medical data files (Par. [0022], As shown in FIG. 1, the system receives patient data information from an input/output computer medium 120 or smart device which records the patient medical data and stores the patient medical data in a memory module 116 which is electrically connected to a central microprocessor 112.); and
 a server comprising a server engine having an encryption module to encrypt the uploaded plurality of medical data files (Par. [0036], Private health information 204 is transferred to a covered entity 208 and encrypted via encryption module 208. The information 204 is then transferred to the secure server 220 wherein information is encrypted/decrypted using encryption means known in the art. Encryption can be a public/private key having encryption and decryption modules in communication thereto.) and store the plurality of encrypted medical data files in a database (Information is then stored in the private health information database as described hereinabove. ); and
Castellanos discloses a system for encrypting and storing a medical data uploaded by a user. Castellanos does not disclose a viewing module that allows a user to view the medical files for a predetermined time period. 
However, Lacey teaches a viewing module to permit a user to view at least one of the plurality of encrypted medical data files (Par. [0132],  an information packaging/encrypting module 432 for (i.e. viewing) a requestor (e.g., a requesting device 108-n), and for sending the information to the requestor; ) for a predetermined time period (Par. [0133], an access management module 434 for determining whether to allow requesting entities to access user information (e.g., based on permissions granted and/or denied by the respective users, time limits imposed by users and/or regulatory agencies, or any other appropriate permissions, limits, criteria, etc.); ).
The same rationale used for Claim 5 above also applies here.
Claim 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos in view of Lacey and further in view of Vazquez.

Regarding claim 9, the combination of Castellanos and Lacey teaches claim 7. The combination teaches a verification module to verify a user, but failed to teach two-factor authentication as one of the verification methods.
However, Vazquez teaches, wherein the verification module utilizes two-factor authentication to verify the user (Col. 9, lines 27-30, In some implementations, the mobile credential management application may employ multi-factor authentication to authenticate a user at a new device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by the combination of Castellanos and Lacey in claim 7 by incorporating two-factor authentication as taught by Vazquez. Besides providing an alternative way of authentication for the owner of the system to choose from, two-factor-authentication is a well-known method of authentication in the art and provides an additional layer of security.
Method claim 16 relates to the method of using the system as claimed in system claim 9. Therefore, method claim 16 is rejected for the same reason of obviousness as used above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rondoni ( US 2019/0371478 A1) teaches a system and methods of obtaining and aggregating medical data to store it in a remote server for later access.
Hinkamp ( US 2013/0262155 A1) teaches a method and system for decentralized collection and distribution of medical data using mobile devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571)272-2560. The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496